Thomas R. Slome, Esq.

Jil Mazer-Marino, Esq.

CULLEN AND DYKMAN LLP

100 Quentin Roosevelt Blvd.

Garden City, New York 11530
Telephone: (516) 357-3700
tslome@cullenanddykman.com
jmazermarino@cullenanddykman.com

Counsel to the Official Committee of Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re:
Chapter 11
Robert Francis Xavier Sillerman,
aka Robert F.X. Sillerman, Case No.: 17-13633 (MKV)
aka Robert F. Sillerman,
aka Robert X. Sillerman,

Debtor.
x

 

OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
OBJECTION TO MONTHLY STATEMENT OF FEES AND EXPENSES OF
ROSEN & ASSOCIATES, P.C., COUNSEL TO THE DEBTOR AND DEBTOR
IN POSSESSION, FOR THE PERIOD SEPTEMBER 1, 2019 THROUGH
SEPTEMBER 30, 2019

 

The Official Committee of Unsecured Creditors (the “Committee”) for the above-

captioned debtor Robert F.X. Sillerman (the “Debtor”), by and through its undersigned counsel,

 

respectfully submits this objection (“Objection”), to the Monthly Statement of Fees and
Expenses of Rosen & Associates, P.C., Counsel to the Debtor and Debtor in Possession, for the
Period September 1, 2019 through September 30, 2019, filed on October 11, 2019 (the

“September Fee Statement”) [ECF No. 514] :
OBJECTION

1. Pursuant to the Final Order, Pursuant to 11 U.S.C. $$105(a) and 331,
Establishing Procedures for Monthly Compensation and Reimbursement of Expenses of
Professionals, entered on May 31, 2019 (the “Monthly Fee Order”) [ECF No. 334], the
Committee objects to $4,772.50 of the fees set forth in the September Fee Statement for 10.9
hours of time in the project category “Litigation” for certain work done relating to the non-
dischargeability action being pursued by Iliad Research and Trading. The Committee believes
that such services, at the time performed, were not reasonably likely to benefit the Debtor’s
estate and were not necessary to the administration of this case.

2. The Committee reserves all rights related to other amounts requested in the
September Fee Statement and any other previously filed or future fee statements or any
previously filed interim fee applications or future interim or final fee applications.

Dated: Garden City, New York

October 25, 2019
CULLEN AND DYKMAN LLP

By: /s/ Thomas R. Slome
Thomas R. Slome
Jil Mazer-Marino
100 Quentin Roosevelt Blvd.
Garden City, New York 11530
(516) 357-3700

Counsel to the Official Committee of Unsecured
Creditors

1812310
